DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter 
1-2, 4-5, 7-12 14-15, 17-18 & 20
Regarding claim 1:  Goss et al (US20120278579 discloses FIG. 1, FIG. 2, FIG. 5, and FIG. 6) teaches a memory device (solid state drive SSD 100 in FIG. 1), comprising:
     A non-volatile memory array ([0019, 0024]; NAND flash array 108);
     circuitry ([0024-0028, 0037-0040]; metadata storage 119 and/or a local memory 118 illustrated in FIG. 2 along with the circuitry of FIG. 5 including monitoring circuit 132, host I/O processing 130, and controller 102) configured to:
          store one or more addresses of the non-volatile memory array ([0026-0027]; metadata tables in 119 and/or 118 convert a logical address to/from a physical address; hence, these tables inherently comprise one or more of the addresses mentioned in [0026] such as LBAs and PBAs);
          detect a changed power condition of the memory device ([0040]; monitoring circuit 132 detects an unauthorized power down event); and
         erase data at the one or more addresses in response to detecting the changed power condition ([0036, 0040]; a secure erasure is executed in response to the power down trigger signal from 132).
Earhart et al (US20170262180) discloses in a write-once read-many (WORM) memory of the memory device (Fig 1 & 4-5; para 34-36 & 50 discloses the circuitry 112 storage assembly storing one or more addresses e.g., controller 204 of circuitry 112 maintains a list of all addresses in the device or 

However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination degrade data at the one or more addresses in response to detecting the changed power condition by overwriting the data at the one or more addresses with a pseudorandom pattern. Claims 2, 4-5, 7-12 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 14, none of the prior art teaches, suggests or renders obvious, either alone in combination degrading data at the one or more addresses of the non- volatile memory by overwriting the data at the one or more addresses with a pseudorandom pattern.. Claims 15, 17-18 & 20 are allowed because of their dependency to the allowed base claim 14.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MUNA A TECHANE/Primary Examiner, Art Unit 2827